17 N.Y.3d 851 (2011)
2011 NY Slip Op 84101
954 N.E.2d 1172
930 N.Y.S.2d 546
In the Matter of FREDERICK J. NERONI, an Attorney, Appellant.
COMMITTEE ON PROFESSIONAL STANDARDS, Respondent.
Motion No: 2011-946.
Court of Appeals of New York.
Submitted August 22, 2011.
Decided September 20, 2011.
On the Court's own motion, appeal, insofar as taken from the order of disbarment, dismissed upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed upon the ground that the other orders appealed from do not finally determine the proceeding within the *852 meaning of the Constitution. Motion for leave to appeal from the order of disbarment denied.